Citation Nr: 1724968	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-44 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for heart disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral knee disabilities.

6.  Entitlement to increased staged ratings for right ear hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from November 1960 to July 1980.  The Veteran's awards include the Vietnam Service Medal with One Bronze Star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 (hearing loss and knees), and May 2009 (diabetes, hypertension, and heart disease) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Manila, the Republic of the Philippines, respectively.  The claims are now properly before the Manila RO. 

By way of procedural background, the Veteran's claims for an increased rating for right ear hearing loss, service connection for bilateral knee disabilities, and to reopen a claim for service connection for left ear hearing loss were denied in an August 2008 rating decision.  The Veteran submitted a timely substantive appeal (May 2009) with the August 2008 decision.  In July 2009, the Veteran submitted a statement requesting that his May 2009 appeal be "cancelled."  However, in the same statement, the Veteran indicated he wanted to continue his claims with the RO in the Philippines.  In March 2010, the Veteran submitted an additional substantive appeal (VA Form 9).  This second substantive appeal was untimely; however, in a January 2012 deferred rating decision the RO noted that the Veteran's hearing loss and knee claims were on appeal due to his timely May 2009 VA Form 9.  The Board will proceed with the hearing loss and knee claims as though the Veteran did not withdraw his May 2009 substantive appeal, as his July 2009 statement indicated he wanted to continue the appeals at a different RO.

In a May 2009 rating decision, the Manila RO denied entitlement to service connection for diabetes mellitus, hypertension, and heart disease.  In March 2010, the Veteran submitted a VA Form 9 which addressed several issues, including diabetes, hypertension, and hyperlipidemia.  The RO considered this March 2010 form as a notice of disagreement for his diabetes and hypertension claims.  The RO, however, treated the March 2010 form as a claim to reopen service connection for heart disease and in a November 2010 rating decision denied the claim as one to reopen.  The Board notes that if the RO could interpret the March 2010 form as a claim to reopen his heart disease claim, then it may also be interpreted as a notice of disagreement with that issue.  The September 2010 Statement of the Case (SOC) did not address heart disease, but a September 2011 SOC addressed the claim to reopen heart disease.  The Veteran did not file a timely substantive appeal for the May 2009 or November 2010 rating decisions; however, in October 2014 the Veteran submitted a substantive appeal following September 2014 Supplemental SOCs (SSOCs) addressing heart disease, knees, diabetes and hypertension.  In May 2015, the RO certified the issues of service connection for diabetes, hypertension, bilateral knee disabilities, and heart disease to the Board.  The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  As these issues were certified to the Board, the Board will consider the claims for service connection for diabetes, hypertension, and heart disease to be on appeal.

In a January 2013 rating decision, the RO denied entitlement to a rating in excess of 20 percent for a right shoulder disability.  In a September 2014 rating decision, the RO granted posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating.  The Veteran provided timely notice of disagreements with these ratings.  Following the issuance of a December 2015 SOC addressing these issues, the Veteran requested an extension to file a timely substantive appeal.  The February 2016 extension request noted he needed extra time to file due to "a significant medical problem plus time constraint."  The RO did not reply to the Veteran's request for an extension, and the Veteran did not later submit a substantive appeal.  In April 2016, the Veteran again filed claims for increased ratings.  As the Veteran did not submit a timely substantive appeal (or even an untimely substantive appeal), and he did not provide a detailed reason for his failure to submit a timely appeal, the Board finds that these increased rating claims are not currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Knees

On the Veteran's May 2009 VA Form 9, he requested a Board hearing at his local VA office.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2017).  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Diabetes Mellitus, Hypertension, and Heart Disease

The Veteran has presented multiple theories of entitlement to service connection for diabetes mellitus, hypertension, and heart disease.  He has argued that he was overweight in service, and this resulted in his developing diabetes, hypertension, hyperlipidemia, and eventually coronary artery disease.  He has argued that he had elevated blood sugar in service, which was an indication of his development of diabetes.  Lastly, he has argued that his diabetes mellitus and coronary artery disease are a result of exposure to Agent Orange, and that hypertension is comorbidity.  Notably, the Veteran has attended medical school and worked as a Physician's Assistant for a number of years. 

The Veteran's ex-wife has provided a letter stating that in the "1970s" she worked as a medical technologist and performed a blood test on the Veteran which showed he had high blood glucose.  Given her medical background, her January 2015 statement included the medical opinion that the Veteran's "health decline" began when he was overweight in service.  Additional medical evidence in the claims file includes a September 2010 letter from Dr. D.W.B. that after "reviewing his service medical record, [the Veteran] was overweight during his service years working aboard US Navy submarines.  In my opinion, the current condition of adult onset diabetes mellitus is more likely than not related to his in-service physical inactivity and overweight condition."  Service treatment records include several medical examinations.  In November 1960, November 1964, September 1974, and March 1980 the Veteran's weight was within military standards.  A February 1978 examination noted that the Veteran was 21 lbs. overweight and in excess of military standards.  A June 1979 service treatment record noted that the Veteran was on a low calorie diet and exercise regime and had "lost 40 lbs. in the past four months."

Available medical records in the claims file date back to 1996 at the earliest.  In 1996, the Veteran was noted to be on medication for elevated lipids, have a history of hypertension for "several years," and to have coronary artery disease with stent placement in April and June 1996.  Laboratory results include tests showing high blood glucose from as early as January 1996.  Urine tests from as early as April 1996 were negative for glucose.  A May 1998 record from Sharp Healthcare noted that diabetes mellitus was "discussed," and the Veteran was assessed with "rule out diabetes mellitus."  Records from July 2004 noted that if the Veteran's fasting blood glucose was still elevated that he would begin medication, and another July 2004 record indicated "newly diagnosed diabetes mellitus."

In February 2013, the Veteran was afforded a VA diabetes examination.  The examiner provided a negative nexus opinion.  The examiner noted that in February 1978 the Veteran was overweight, but had a negative urine glucose test.  The examiner also cited an August 1998 treatment record which showed the Veteran had a medical history of hypertension, coronary artery disease, elevated lipids and left bundle branch block, but did not indicate a medical history or current diagnosis of diabetes mellitus.  The examiner found that due to his negative urine glucose during service in 1978 and diabetes onset after 1998, and the absence of diabetic retinopathy in 2011, his diabetes mellitus was less likely than not a result of physical inactivity/overweight status during service.  The examiner noted the Veteran did not have diabetes in 1998, more than 5 years from discharge and he had developed hypertension, and CAD years before his diabetes onset.  The examiner also noted that although the Veteran was overweight in 1978, he did not develop diabetes within one year from discharge and "this fact makes his contention that there was a causal relationship less likely as not."  The Board notes that the 2013 examiner did not address the Veteran's elevated blood glucose tests dating from at least January 1996, or the Veteran's ex-wife's statement that he had elevated blood glucose in the "1970s."  Additionally, the examiner did not address the length of time the Veteran was overweight in service or the causal relationship between weight and the development of diabetes.  As such, the Board finds that an additional VA examination and opinion must be provided.

Also in February 2013, the Veteran was afforded a VA heart examination.  The examiner provided a negative nexus opinion regarding the Veteran's currently diagnosed coronary artery disease and his in-service finding of a faint pulmonic -area systolic murmur after exercise.  The VA heart examination report did not address the Veteran's contention that he developed coronary artery disease and hypertension as a result of being overweight in service.  As such, the Board finds that an additional VA examination and opinion must be provided.  

In October 2012, Dr. D.W.B. provided a letter which stated that the Veteran was "exposed to the herbicide Agent Orange.  He suffers from coronary artery disease and...has adult onset diabetes mellitus with renal manifestation of chronic kidney disease stage III.  He has hypertension requiring polydrug therapy.  These medical conditions my possibly be a consequence of exposure to Agent Orange."  To support his contention that he was exposed to herbicides in service, in July 2016 the Veteran provided a February 2013 letter from the VA Health Eligibility Center which referred to the Veteran as a "Vietnam-era herbicide-exposed Veteran."  

VA has researched the Veteran's claim that he was exposed to herbicides in service.  A June 2008, the Personnel Information Exchange System (PIES) response noted that the Veteran served aboard the USS SCAMP, which was in the official waters of the Republic of Vietnam from October 8 to 9, 1971 and from June 10 to 12, 1971.  Review of the Navy Ships Associated with Service in Vietnam and Exposure to Herbicide Agents listing shows that the USS SCAMP is not considered a "brown water" vessel.  As such, despite the Veteran's receipt of a letter describing him as an "herbicide-exposed Veteran," there is no evidence in the record that he stepped foot in the Republic of Vietnam or that he served on a ship that operated on the inland waterways of Vietnam.  Therefore, the Board will not request further development regarding the Veteran's claim that he was exposed to herbicides in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Regarding his claims to reopen a claim of service connection for left ear hearing loss, entitlement to service connection for bilateral knee disabilities, and entitlement to increased stage ratings for his right ear hearing loss, the RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

2.  Schedule the Veteran for a VA diabetes mellitus examination.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran developed diabetes mellitus as a result of his military service?  

Please address the Veteran's contention that he developed diabetes mellitus as a result of being overweight in service.

Please address the Veteran's ex-wife's contention that a positive blood glucose test in the 1970s was an indication that his diabetes mellitus began in service.  In addressing this contention, please describe the interplay between laboratory findings of high blood glucose, urine glucose, and a diagnosis of diabetes mellitus.

A complete rationale must accompany each provided opinion.

3.  Schedule the Veteran for a VA heart examination.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran developed coronary artery disease as a result of his military service?

Please address the Veteran's contention that he developed heart disease as a result of being overweight in service.

A complete rationale must accompany each provided opinion.

4.  Schedule the Veteran for a VA hypertension examination.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypertension as a result of his military service?

Please address the Veteran's contention that he developed hypertension as a result of being overweight in service.

A complete rationale must accompany each provided opinion.

5.  Thereafter, readjudicate the issues of entitlement to service connection for diabetes mellitus, hypertension, and heart disease on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

